Citation Nr: 1712388	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  09-23 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left ear disability, to include hearing loss disability and tubular dysfunction. 

2. Entitlement to service connection for a bilateral upper extremity neurological disability, to include as secondary to a service-connected spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from March 1983 to February 1986. 

The matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The case has been before the Board in October 2011, January 2014, and April 2016 and, unfortunately, must be remanded again for remedial compliance with Board directives. 

The Veteran appeared at a Travel Board hearing in June 2011. A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board, in its most recent April 2016 remand order, determined that new medical examinations were necessary in order to determine the issues on appeal.  This was a remedial order, as it was determined that substantial compliance with the previous remand of January 2014 had not occurred.  

Unfortunately, the prior development was inadequate and the Board extends its deepest apologies to the Veteran with respect to the delays incurred in the adjudication of his appeal.  

Once the Board undertakes the responsibility to offer a medical examination (or provide an opinion), it has a concomitant duty to ensure that any evidence received in association with such examination is adequate.  Ostensibly, the RO attempted to satisfy the Board's most recent remand mandates by scheduling the Veteran for VA examinations; however, the associated reports of these examinations, dated in June 2016, are not sufficient to resolve the issues on appeal.  

Specifically, the examining general practice physician (not an otolaryngologist as expressly identified by the Board in its remand order) noted that the Veteran's service treatment records did not show "complaints of hearing loss from exposure to noise" during "Air Force service."  No other rationale was provided with this opinion, and it is thus not satisfactory to resolve the appeal.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

With respect to the claimed upper extremity neurological disabilities, the Board had noted that the Veteran had service-connected low back pathology and asked that a secondary opinion be offered regarding as to if bilateral cervical radiculopathy into the upper extremities was caused, or aggravated beyond the natural course of the disease process, by the service-connected lumbar disability.  The Veteran experienced a motor vehicle accident in service in 1983, and service treatment records do document some complaints of hand pain.  It was asked that the examiner consider these manifestations and determine as to if, in addition to the secondary opinion, it was at least as likely as not that a trauma to the entire spine occurred in service so that chronic neck pathology was also present (and, as downstream from the neck injury, chronic radiculopathy).  

In response, the VA general practice physician (not a neurologist as expressly identified by the Board in its remand order) stated that the "[treatment records] show no complaints of neck problems until 1997."  The Veteran did experience a motor vehicle accident at the time; however, as noted, he also experienced an accident in 1983 during his time in the Air Force, and no opinion as to why trauma to the entire spine could not have originated with that accident, despite a lack of documentation in the service treatment records, was afforded.  

As regards the requested secondary opinion, no opinion as to aggravation was offered, and the examiner stated, without providing an explanation, that the cervical and lumbar spine are "two distinctly different parts of the spine with no association between dermatomes."  This conclusory opinion, which failed to address aggravation and which also failed to provide explanations as to any of the opinions reached, is not adequate to resolve the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

The Board, in the action paragraphs of its earlier remand, highlighted that "the mere lack of documentation of complaints in the service or post-service treatment records" is not a legally sufficient basis on which to rest a rationale.  Further, it was expressed that "speculative or conclusory opinions" are not helpful in resolving the appeal.  

In its prior remand order, it was specifically directed that specialist physicians examine the Veteran due to the complicated medical nature of the claims, and this clearly was not accomplished as ordered.  While the Board does not doubt that the general practice physician is a medical expert, as equivocal and inadequate opinions were returned, the issue as to if that doctor had familiarity with the medical principles involved is also raised as a concern.  As a consequence, and as much as the Board does not wish to yet again dispatch these claims for remediation, it is given little choice in the matter and must request addendum specialist opinions.  

Veterans, as a matter of law, are entitled to substantial compliance with Board directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As inadequate opinions were returned, substantial compliance with the April 2016 remand order (and, indeed, the earlier January 2014 remand order) has not occurred.  

As such, and in the interest that administrative justice may be properly rendered in this case, the claims must again be remanded so that they may be dispatched to appropriate specialists in otolaryngology and neurology/orthopedics for addendum opinions to address the questions posited in the 2016 remand order.  

Accordingly, the case is REMANDED for the following action:

1.  Dispatch the Veteran's claims to a VA orthopedist/neurologist, and a VA otolaryngologist (ENT), so that the following questions can be addressed:  

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral upper extremity symptoms, assessed as cervical radiculopathy, had causal origins in service (to include as a result of a trauma to the spine in 1983)? 

*The Veteran's assertions of experiencing hand numbness since the accident should be noted, as should the in-service documentation of bilateral hand pain. 

*The diagnoses of cervical disc herniation and arthritis should be noted and a potential linkage to 1983 spine trauma must be expressly discussed.  

*The examiner should express an opinion as to if, based on the in-service hand symptoms, it is at least as likely as not that trauma to the entire spine (as opposed to the back alone) occurred, and if so, if current disability in the upper extremities is linked to that incident (or any other incident or event of service). 

*Also, an opinion must be expressed as to if service-connected lumbar strain and any associated degeneration caused, or aggravated beyond the natural course of the disease process, any neck injury responsible for the onset of cervical radiculopathy. 

*To the extent that the manifestations of upper extremity numbness represent a continuation of orthopedic pathology, the Board notes that, while consultation with a neurologist is warranted if necessary, an orthopedic specialist is deemed an adequate medical expert to answer the above questions.  Any development required by a neurologist (as identified by an orthopedist) should, however, be accomplished.  

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current left ear disablement, to include tube dysfunction/hearing loss disability, had causal origins in service, to include as a result of any noise exposure experienced during the Veteran's Air Force service?

For all examination addendums, it is not sufficient to base an opinion on a mere lack of documentation of complaints in the service or post-service treatment records.  If the examiner(s) is/are unable to provide an opinion without resort to speculation, the examiner(s) should state why speculation is necessary and should articulate as to if the speculative nature of the opinion represents a limitation in personal knowledge or in the overall state of medical science.  If the former, the claims should be referred to appropriate specialists who do possess the level of expertise necessary to answer the posited questions.  

A detailed rationale explaining all conclusions must accompany each written opinion in the narrative reports.  Citations to medical literature would be exceptionally helpful, and the entire claims file, to include the Veteran's statements and other lay evidence positive to the claim, must be addressed.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

